983 F.2d 1059
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jack Ray VIGUE, Plaintiff-Appellant,v.Frank DREW, Sheriff;  Joseph Vitale, Undersheriff,Defendants-Appellees.
No. 92-6010.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 24, 1992Decided:  December 30, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, Magistrate Judge.  (CA-91-181-3)
Jack Ray Vigue, Appellant Pro Se.
Conrad Moss Shumadine, Annemarie DiNardo Cleary, Willcox & Savage, Norfolk, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Jack Ray Vigue appeals from the district court's order granting summary judgment to Defendants on ten claims and the subsequent decision of the magistrate judge dismissing the remainder of his 42 U.S.C. § 1983 (1988) claims after a hearing.*  Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Vigue v. Drew, No. CA91-181-3 (E.D. Va.  Aug. 19 and Dec. 13, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 All parties consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C.A. § 636(c)(1) (West Supp. 1992)